Citation Nr: 1824849	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-66 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 0 percent for hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Denver, Colorado which established service connection with a 0 percent rating for a hearing loss disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by no worse than Level I hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development of the claim.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes eleven auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. 38 C.F.R. § 4.85 (2017).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2071).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b) (2017).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §4.86 (2017).  38 C.F.R. § 4.85(c) (2017).

Puretone threshold average, as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  That average is used in all cases to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d) (2017).

Table VII, Percentage Evaluations of Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e) (2017).

When the puretone thresholds at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. §4.86 (2017).

The Veteran contends that service-connected hearing loss warrants a higher rating.

At the July 2017 VA audiological examination, the puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
55
LEFT
35
35
35
45
55

The average puretone threshold loss was 40 decibels in the right ear and 42.5 decibels in the left ear.  Speech audiometry found speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

Applying the findings of the July 2017 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI (2017).  38 C.F.R. § 4.86(a) (2017).  Under Table VI, the Veteran's hearing acuity was manifested by no more than level I impairment in the right ear and level I impairment in the left ear.  Applying those findings to Table VII of the Rating Schedule results in a 0 percent rating for bilateral hearing loss.  38 C.F.R. § 4.85 (2017).

The results found during that examination represent the greatest degree of severity for the Veteran's hearing acuity during the entire appeals period.  However, the results from that examination remain below the criteria required for a rating in excess of 0 percent.  38 C.F.R. §4.85, Table VII (2017).  The Board finds that the probative evidence does not show a more severe hearing loss disability than is contemplated by the currently assigned 0 percent rating.

The Board has considered the Veteran's statements regarding the severity of bilateral hearing loss.  The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected bilateral hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  The Board finds the VA examination more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.

Considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of the relevant evidence is against the claim, and the assignment of a rating in excess of 0 percent is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 0 percent for a hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


